Exhibit 99.1 CORONUS SOLAR INC. Suite 1100 - 1200 West 73rd Avenue Vancouver, B.C.V6P 6G5 Canada Telephone604-267-7078 Facsimile604-267-7080 www.coronusenergy.com NEWS RELEASE For Immediate Release OTCBB – CRNSF VACANT LAND PURCHASE AGREEMENTS UPDATE Vancouver, B.C. – Vancouver, B.C. – December 1, 2010 – Jeff Thachuk, President of Coronus Solar Inc. (the “Company”) announced today that, further to the Company's News Release of October 6, 2010, the close of escrow for both of the Vacant Land Purchase Agreements (“Agreement 1” and “Agreement 2”), entered into by the Company’s wholly-owned subsidiary, Coronus Energy Corp. (“Coronus”), has been extended. Under Agreement 1, the close of escrow has been extended to December 31, 2010. Under Agreement 1, dated August 25, 2010, Coronus agrees to acquire a 280 acre parcel of vacant land, situated in Vidal, County of San Bernardino, California, from Paul R Marshall Trust. The purchase price is USD $240,000, all cash. In return for extending the close of escrow, Coronus paid Paul R Marshall Trust the forfeitable fee of USD $1,631 (equivalent to 8% per annum interest rate based on the purchase price). Under Agreement 2, the close of escrow has been extended to December 29, 2010. Under Agreement 2, dated August 28, 2010, Coronus agrees to acquire a 30 acre parcel of vacant land, situated east of Twentynine Palms, in the County of San Bernardino, California, from Gary and Sylvia Wright. The purchase price is USD $32,000, all cash. In return for extending the close of escrow, Coronus placed an additional USD $1,000, non-refundable deposit into escrow. On behalf of the Board of Directors, Coronus Solar Inc. “Jeff Thachuk ” Jeff Thachuk President Forward Looking Statements:Statements included in this announcement, including statements concerning our plans, intentions and expectations, which are not historical in nature are intended to be, and are hereby identified as, “forward-looking statements” for purposes of the safe harbour provided by Section 21E of the Securities Exchange Act of 1934, as amended by the Private Securities Litigation Reform Act of 1995. Forward-looking statements may be identified by words including “anticipates”, “believes”, “intends”, “estimates”, “expects” and similar expressions. The company cautions readers that forward-looking statements, including without limitation those relating to the company's future operations and business prospects, are subject to certain risks and uncertainties that could cause actual results to differ materially from those indicated in the forward-looking statements. Coronus Solar Inc. News Release Page 1 of 1
